DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            ALAIN TROCHE,
                               Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D13-4625

                          [December 16, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Paul L. Backman, Judge; L.T. Case No. 93-14304 CF10F.

  Carey Haughwout, Public Defender, and Tom Wm. Odom, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Heidi L.
Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.

WARNER, J.

    Alain Troche appeals an order re-sentencing him to concurrent
fifty-year prison terms on eleven non-homicide charges, which he
committed when he was a juvenile. He was originally sentenced to life,
but he was re-sentenced to fifty years in prison following the decision in
Graham v. Florida, 560 U.S. 48 (2010). On appeal, he argues that his new
sentences likewise violate Graham because they constitute a de facto life
sentence. Based upon the recent cases of Henry v. State, 175 So. 3d 675
(Fla. 2015) and Gridine v. State, 175 So. 3d 672 (Fla. 2015), he might have
been entitled to judicial review of his sentences after a period of years.
However, as he is also serving life sentences for crimes committed as an
adult, we affirm without the necessity of a remand to include a review
proceeding.

    Appellant was seventeen years old in 1994 when he was convicted of
several non-homicide offenses (including armed robbery and kidnapping),
for which he was given concurrent sentences of ten years in prison followed
by ten years of probation. After he was released from prison in 1999, he
was re-arrested for additional crimes, and his probation revoked. He was
sentenced to life in prison for violating his probation. From the sentencing
transcript in this case, it appears that he was also sentenced to life in
prison for the 1999 crimes, all committed when he was twenty-two and an
adult.

    In the fall of 2011 and 2012, Appellant filed several pro se
post-conviction motions arguing that his sentence was illegal under
Graham v. Florida, 560 U.S. 48 (2010), because he had been sentenced to
life without the possibility of parole for non-homicide offenses he had
committed when he was seventeen years old. At the resentencing hearing,
the attorneys and court agreed that Appellant would still be serving life in
prison because of the 1999 crimes. The trial court resentenced Appellant
on the 1994 crimes to eleven sentences of fifty years each, to run
concurrently. He appeals, claiming that the sentence still violates
Graham, in that it is the equivalent of a life sentence.

   Since Appellant filed the appeal, our supreme court held in Henry v.
State, which involved a life sentence for a juvenile, that:

      We conclude that Graham prohibits the state trial courts from
      sentencing juvenile nonhomicide offenders to prison terms
      that ensure these offenders will be imprisoned without
      obtaining a meaningful opportunity to obtain future early
      release during their natural lives based on their demonstrated
      maturity and rehabilitation.

                                   ....

         In light of Graham, and other Supreme Court precedent,
      we conclude that the Eighth Amendment will not tolerate
      prison sentences that lack a review mechanism for evaluating
      this special class of offenders for demonstrable maturity and
      reform in the future because any term of imprisonment for a
      juvenile is qualitatively different than a comparable period of
      incarceration is for an adult.
174 So. 3d at 680. The court ordered that Henry be resentenced based
upon the sentencing law passed by the Florida Legislature in 2014, Ch.
2014-220, as set forth in Horsley v. State, 160 So. 3d 393, 395 (Fla. 2015),
and codified in sections 775.082, 921.1401, and 921.1402, Florida
Statutes (2014). The statutory provisions provide for a judicial review of a
juvenile’s sentence after twenty years for those juveniles convicted of
non-homicide offenses and serving lengthy sentences.                See §§
775.082(3)(c), 921.1402(2)(d), 921.1401(1), Fla. Stat. (2014).

                                     2
   In Gridine, the Florida Supreme Court determined that a seventy-year
sentence for a juvenile who committed a non-homicide offense was
unconstitutional because it did not provide for a meaningful opportunity
for release based upon his demonstration of maturity and rehabilitation.
175 So. 3d at 674-75. The court remanded for resentencing in accordance
with the 2014 law. Id. at 675. Similarly, in Barnes v. State, 175 So. 3d
380, 382 (Fla. 5th DCA 2015), a juvenile sentenced to sixty years for a
non-homicide offense was entitled to a review of his sentence after twenty
years in accordance with the statute.

   Thus, to comply with Graham, the Florida Supreme Court has approved
the application of the 2014 statute providing judicial review of sentences.
However, in this case, where Appellant is serving a life term for offenses
committed as an adult, as well as a fifty-year sentence for offenses
committed as a juvenile, it would seem that the statute allowing for review
should not be applied. The purpose of the review is to lessen the sentence
and permit release where maturity is shown. Here, regardless of whether
Appellant has matured, it will not affect his life terms on his other
sentences. Therefore, the review would have no purpose.

   For this reason, we affirm the sentence imposed by the trial court
without requiring a review in accordance with Horsley.

LEVINE and CONNER, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    3